DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/20/2019 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 11-14, 16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of a single species in the reply filed on 9/20/2019 is also acknowledged.  
The elected species read upon claims 1-2, 7-9 and 17.  Claims 3-6, 10, 15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is drawn to a compound of formula (I) 
    PNG
    media_image1.png
    93
    293
    media_image1.png
    Greyscale
wherein -CF2Rf1 and Rf2 and/or -CF2Rf3 and Rf4 may be bonded together to form a fluorinated ring structure comprising 4-8 carbon atoms optionally at least one cantenated atom selected from O, N, S or combinations thereof.
Claim 8 is drawn to the compounds of claim 1 wherein said compounds include, for example: 
    PNG
    media_image2.png
    149
    501
    media_image2.png
    Greyscale
.
The compounds of claim 8 do not find support in claim 1.  In particular, claim 1 does not provide support for compounds of formula (I) wherein the fluorinated ring structure formed by -CF2Rf1 and Rf2 and/or -CF2Rf3 and Rf4 is substituted.  Although the Specification notes that “[t]he fluorinated ring structure comprises a total of 4 to 8 carbon atoms, wherein the carbon atoms may be a ring member or in substituents off of the ring” (Paragraphs 0020 and 0021), this is not understood as a definition of “a fluorinated ring structure” as recited by claim 1.  As such, Applicant should incorporate this language from the Specification into claim 1 to provide support for the compounds of claim 8.
Claims 1-2, 7-9 and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  In particular, support cannot be found for the full scope of compounds of formulas (I) as instantly claimed.
  The MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  In the case of chemical entities, Applicant's attention is further directed to Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), which notes that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, “not a mere wish or plan for obtaining the claimed chemical invention.”  While the court recognizes that, “[i]n claims involving chemical materials, generic formulae usually indicate with specificity what the generic claims encompass” (Id.), it is also recognized that for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim and/or the genus must be sufficiently detailed to show that applicant was in possession of the claimed invention as a whole (see Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555 (Fed. Cir. 1991)).  If a genus has substantial variance, the disclosure must present a sufficient number of representative species that encompass the genus in order to adequately describe the genus (i.e., the disclosure must describe a sufficient variety of species to reflect the variation within that genus).  See MPEP § 2163.  Otherwise, as stated by the court in Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company (Fed. Cir. 2010), “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus.”
In the instant case, it is evident that the genus of compounds embraced by formulas (I) has substantial variance, embracing structurally distinct compounds such as:
 
    PNG
    media_image3.png
    83
    244
    media_image3.png
    Greyscale
 wherein Rf1, Rf2 and Rf4 are each a perfluorinated C1 alkyl group, and Rf3 is F;

    PNG
    media_image4.png
    207
    372
    media_image4.png
    Greyscale
 wherein Rf1 is a branched  perfluorinated C6 alkyl group containing 3 cantenated atoms (O, S, O); Rf2 is a linear  perfluorinated C1 alkyl group containing 3 cantenated atoms (S, O, N); Rf3 is a linear  perfluorinated C2 alkyl group containing 2 cantenated atoms (O, N); and Rf4 is a branched  perfluorinated C4 alkyl group containing 3 cantenated atoms (N, N, N);

    PNG
    media_image5.png
    141
    348
    media_image5.png
    Greyscale
 wherein -CF2Rf1 and Rf2 are bonded together to form a fluorinated ring structure comprising 6 carbon atoms and 1 cantenated atom (S); and -CF2Rf3 and Rf4 are bonded together to form a fluorinated ring structure comprising 7 carbon atoms and 1 cantenated atom (N).
Indeed, the genus is virtually without limit, embracing hundreds of millions of potential compounds bearing no structural resemblance to one another what-so-ever.  Yet, the instant Specification discloses only 7 structurally related compound species within formula (I) (see Paragraph 0025). 
While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic.  For example, in In re Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d 1008 (Fed. Cir. 1989).  In the instant case, it is similarly determined that the disclosure of 7 structurally related compounds does not adequately describe a subgenus embracing hundreds of millions of additional compound species bearing no structural relationship with those 7 disclosed compounds.  That is, the Specification does not disclose a sufficient variety of species to reflect the extreme variance in the genus.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
As such, claims 1-2, 7-9 and 17 are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611